Title: From Benjamin Franklin to Vergennes: Letter and Memoir, 15[–16] February 1782
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


I.
Sir,
Passy, Feb. 15.[–16] 1782.
I received the Letter your Excellency did me the Honour of writing to me the 6th. Instant, enclosing an Aperçu of the Situation of the Congress Account for the Year 1781. On considering that Account this Day, there seems to me an Error in stating one of the Sums, viz. that of 2,216,000. l.t. I have therefore drawn a new State of the Account, (which I enclose) wherein that Sum is placed with the 4,000,000. as equally lent by the King to the United States, which I understood to have been the Case. But if that was not his Majesty’s Intention, the Promesses I have given to reimburse the same to the Tresor Royal on the 1st. of January 1788 with Interest, should be returned to me. This will however derange exceedingly the Operations of Mr. Morris, who imagines, as appears by his Letters, that nearly the whole Dutch Loan will be in my Hands at his disposition. I cannot therefore but wish, if not too inconvenient to the Tresor Royal, that the said Sum may be suffered to remain in its present Situation.
With great & sincere Respect, I am, Sir, Your Excellency’s most obedient and most humble Servant
B Franklin
Excelly. the Count de Vergennes
 
Notation: rep le 20.
  
II.
Aperçu du Compte des Etats-Unis de L’Amerique
1781
  J’ai reçu pendant l’Année 1781 des Affrs. Etranges.



£4,000,000.


J’ai reçu de meme de la Finance & sur l’ordre motivé par Ecrit des Ministres sur des Promesses
2,216,000.


J’ai fourni en consequence a M D’Harvelay 4 Promesses payables en 1788 avec Interets
  £4,000,000.



  J’ai egalement fourni au Tresor Royal 3 Promesses de même formant
  2,216,000.
  



  £6,216,000.
  £6,216,000


Par consequent ces Objets se soldent par eux mêmes.
  Le Roi nous a accordé un subside Gratuit


de
£6,000,000



Et nous a procuré l’Emprunt d’Hollande
10,000,000.



Sur quoi a été payé en 5 Parties




1° Fourni Argent comptant à M. Lawrens
  
  2,500,000


  2° Prix des Effets expediés en Mai & Juin
  
  2,069,109


  3° Prix des Effets destinés a partir en Mars
  
  2,570,000.


1782




  4° Traites de M. Morris sur Messrs. Le Couteulx
  
  1,000,000.


  5° Envoy revenu d’Hollande & remis a M. Franklin
  
  1,430,000


  Par conséquent il nous reste du
  
6,450,891.



  £16,000,000.
  £16,000,000.


BF.
Passy 16 Fevr. 1782.
